  Case 1:19-cv-01663-MN Document 6 Filed 10/30/19 Page 1 of 34 PageID #: 29




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 SETH BRUNNER, an individual,                        )
                                                     )
                Plaintiff,                           )
                                                     )   C.A. No. 19-1663-MN
        v.                                           )
                                                     )   JURY TRIAL DEMANDED
 DYVE BIOSCIENCES, INC.,                             )
                                                     )
                Defendant.                           )


                  ANSWER TO COMPLAINT AND COUNTERCLAIMS

       Defendant Dyve Biosciences, Inc., by and through its undersigned attorneys, hereby

responds to the Complaint filed by Plaintiff Seth Brunner. Defendant denies all allegations,

including any allegations in headings and footnotes, not expressly admitted herein.

       Plaintiff’s claims are meritless. First, contrary to the Complaint’s allegations, Plaintiff

signed multiple agreements pursuant to which he assigned to Dyve any and all intellectual

property he developed in the course of his employment with Dyve. This includes a Non-

Disclosure Agreement, an Employment Agreement he signed when he began his employment at

Dyve, and an Employee Proprietary Information and Invention Agreement. Each of these

agreements contains provisions pursuant to which Brunner assigned to Dyve anything he

invented while at Dyve, including the patent applications at issue in the Complaint (to the extent

the actual, limited role Plaintiff played in the development of those applications would otherwise

give him any ownership rights).

       Second, because Dyve specifically hired Plaintiff to invent (not to develop grants), the

“hired to invent” doctrine applies under state and Federal law. Pursuant to that doctrine, any

intellectual property that Plaintiff conceived, developed or acquired through his employment

with Dyve was assigned to Dyve.
    Case 1:19-cv-01663-MN Document 6 Filed 10/30/19 Page 2 of 34 PageID #: 30




       Third, Dyve is required to bring counterclaims against Plaintiff because he breached his

employment agreement in multiple respects, including by filing litigation in this Court while his

employment agreement requires him to file suit in the federal or state courts of California. As

explained more fully in the counterclaims, Plaintiff also breached the assignment and

confidentiality provisions of his employment agreement by asserting ownership over Dyve’s

intellectual property and maintaining possession of Dyve’s confidential information and

communications. Due to Brunner’s multiple breaches of his employment agreement, Dyve is

forced to seek damages from Brunner in this Court, including the Company’s attorneys’ fees and

expenses incurred in defending against Brunner’s meritless claims as well as the costs incurred to

prosecute the counterclaims.

                                           INTRODUCTION1

        1.       Seth Brunner invented novel and important topical formulations that allow for
effective transdermal (through the skin) delivery of drugs. Transdermal delivery of drugs
improves safety, efficacy, and ease of use compared to other drug delivery systems, such as oral
ingestion (e.g., taking a pill) or intravenous injection (e.g., a shot). The transdermal delivery
method invented by Brunner is the core of Dyve’s business.

       ANSWER: The allegations of Paragraph 1 are denied, except it is admitted that

transdermal delivery of drugs can improve safety, efficacy, and ease of use compared to other

drug delivery systems.

        2.       Dyve (also known previously as Ampersand Biopharmaceuticals, Inc.
(“Ampersand”)) is a small biopharmaceutical company founded in 2014. It hired Brunner in June
of 2017 at a salary of $30,000 (along with an incentive-based bonus for any grant funding obtained
and a promised 0.3% of equity with a four year vesting schedule) to assist with obtaining grant
funding for its existing products. Brunner and Dyve did not enter into any employment agreement


1
  Defendant’s use herein of defined terms in the Complaint should not be interpreted as and is
not an admission that (i) Defendant agrees with Plaintiff’s characterization or use of the defined
terms, (ii) the defined terms are accurate, or (iii) the documents or items described by the defined
terms actually exist. Defendant uses these defined terms solely for purposes of responding to the
allegations of the Complaint. Defendant denies that the headings contained in the Complaint
constitute allegations of fact and denies them to the extent they are considered as such.


                                                 2
  Case 1:19-cv-01663-MN Document 6 Filed 10/30/19 Page 3 of 34 PageID #: 31




at the time of his hiring. Nor did they enter into any agreement requesting or requiring Brunner to
assign inventions or other intellectual property rights to Dyve.

       ANSWER: The allegations of the first sentence of Paragraph 2 are admitted, except as

to the characterization of Dyve as a small company. The allegations of the second, third, and

fourth sentences of Paragraph 2 are denied, except it is admitted that Dyve hired Brunner in June

2017 at a salary of $30,000.

       3.      After being hired, Brunner began to experiment in the lab on his own accord.
Brunner tested numerous formulations and approaches, and by August of 2017, Brunner
discovered new formulations for transdermal delivery. These formulations could be used in the
treatment of cancer, gout, melasma, and many other medical issues.

       ANSWER: The allegations of Paragraph 3 are denied.

       4.       When the first test results of Brunner’s inventions came back, Brunner’s
inventions were hailed as breakthroughs by Dyve. Jeffrey Byers, the general manager of Topical
Edge—one of Dyve’s existing products—said Brunner had significantly improved the sensory
aspects (e.g., how the product feels when applied) compared to previous attempts. Dyve’s CEO,
Ryan Beal, told Brunner that Brunner’s inventions had achieved surprisingly strong results
regarding bioavailability (the amount of drug that enters circulation). In light of Brunner’s
inventions, Dyve doubled Brunner’s annual salary, and explained that Brunner would receive
additional compensation in the form of equity in the company.

       ANSWER: The allegations of Paragraph 4 are denied, except the allegations of the

second sentence of Paragraph 4 are admitted.

       5.     Brunner repeatedly asked Beal to memorialize the cash and equity compensation
Brunner was promised. However, the company was unable to answer even basic questions about
the amount of equity Brunner would receive or the value of that equity.

       ANSWER: The allegations of Paragraph 5 are denied.

        6.      Between February and August 2018, Dyve and Brunner exchanged a number of
drafts and correspondence regarding a compensation offer made by Beal on February 20th, 2018.
Ultimately, however, none of the offer letters adequately reflected all the compensation terms
previously discussed, nor did they address Brunner’s concerns about missing terms such as
equity vesting, anti-dilution, and other rights.




                                                 3
  Case 1:19-cv-01663-MN Document 6 Filed 10/30/19 Page 4 of 34 PageID #: 32




       ANSWER: The allegations of Paragraph 6 are denied, except it is admitted that between

February and August 2018, Dyve and Brunner discussed potential terms for an increase in

compensation and equity grants.

       7.      Dyve agreed to hire outside counsel for Brunner to assist with Brunner’s
negotiations. The parties continued to negotiate in late August and early September 2018.
Brunner was presented with various invention assignment agreements, but he refused to sign
them without an agreed-upon compensation package. Dyve fired Brunner on September 10,
2018 because he would not assign his inventions to Dyve without compensation.

       ANSWER: The allegations of the first sentence of Paragraph 7 are admitted. The

allegations of the remaining sentences are denied, except it is admitted that Dyve and Brunner

discussed potential terms for an increase in his compensation and equity in August and early

September 2018 and Dyve terminated Brunner’s employment on September 10, 2018.

      8.      Just days after firing Brunner, Dyve filed three patent applications related to
Brunner’s inventions, the ’397 application, the ’357 application, and the ’358 application.
Brunner was named as an inventor (among other inventors) on each patent application.

       ANSWER: The allegations of the first sentence of Paragraph 8 are denied, except it is

admitted that Dyve filed U.S. Patent Applications 16/132,397, 16/132,357, 16/132,358 in

September 2018. The second sentence of Paragraph 8 purports to characterize the contents of the

’397 application, the ’357 application, and the ’358 application, to which Dyve respectfully refers

the Court for a complete statement of their contents. To the extent that the allegations of the

second sentence of Paragraph 8 are inconsistent with the’397 application, the ’357 application,

and the ’358 application, they are denied.

        9.      In each of the Brunner applications, Dyve falsely claimed to the United States
Patent and Trademark Office (“PTO”) that it was the “assignee of the entire right, title, and
interest” of each of the applications. Dyve also falsely told the PTO in each application it had an
assignment from all the named inventors. Brunner never assigned the rights to any of his
inventions to Dyve. An example from the ’358 application is provided below.




                                                 4
  Case 1:19-cv-01663-MN Document 6 Filed 10/30/19 Page 5 of 34 PageID #: 33




Dyve continues to market and tout the efficacy and potential of Brunner’s inventions. Indeed,
Brunner’s inventions are the core of Dyve’s business. For example, the ’357 application
Abstract notes that the inventions disclosed treat cancer as well as “melasma, gout, skin
disorders, and other diseases and disorders.” Brunner’s inventions are at the heart of the two
drug development pipelines Dyve is working on related to treating gout and melasma.




                                                5
  Case 1:19-cv-01663-MN Document 6 Filed 10/30/19 Page 6 of 34 PageID #: 34




DYVE WEBSITE, available at: https://dyvebio.com/pipeline/.

       ANSWER: The allegations of Paragraph 9 are denied. To the extent the allegations of

Paragraph 9 purport to characterize the contents of the ’397 application, the ’357 application, and

the ’358 application, Dyve respectfully refers the Court to such applications for a complete

statement of their contents. To the extent that the allegations of Paragraph 9 are inconsistent

with the’397 application, the ’357 application, and the ’358 application, they are denied. Dyve

denies that the statements in any of the applications are false.

       10.     As the inventor, Brunner owns the rights to his inventions. Brunner never
assigned his inventions to Dyve. Further, Brunner never agreed in writing to assign his
inventions to Dyve nor was he hired by Dyve to invent or solve particular technical problems.
Brunner was hired to write funding grant requests. Consequently, he owns the Brunner
applications and any future applications Dyve may file related to Brunner’s inventions. At
minimum, Brunner maintains an undivided ownership interest in each of the applications filed by
Dyve, and any future applications Dyve may file related to Brunner’s inventions.



                                                  6
  Case 1:19-cv-01663-MN Document 6 Filed 10/30/19 Page 7 of 34 PageID #: 35




       ANSWER: The allegations of Paragraph 10 are denied.

        11.     Dyve has placed Brunner in an untenable position by denying his ownership rights.
Brunner deserves to be able to earn a living from his inventions. Brunner expected that Dyve
would, as it promised, compensate him for his inventions, which are crucial to the success of
Dyve’s business. Further, as the owner, or as a joint owner, of the patent applications filed by
Dyve, Brunner is entitled to license his inventions to others. Given Dyve’s refusal to
compensate Brunner for his inventions, Brunner desires to license his inventions to another
company. Dyve however, refuses to recognize Brunner’s ownership interests. Dyve has created
a cloud over the ownership of Brunner’s inventions through its misrepresentations to the PTO
and its statements claiming to be the sole owner of Brunner’s inventions. Brunner is unable to
adequately pursue licensing opportunities for his inventions while Dyve improperly claims sole
ownership of them. Brunner therefore respectfully requests that the Court declare Brunner the
owner of the Brunner applications, or in the alternative, a co-owner, so that Brunner may pursue
his rights to exploit his inventions.

       ANSWER: Dyve denies the allegations of Paragraph 11, except it is admitted that

Brunner does not have any ownership interest in the referenced patent applications.

                                          THE PARTIES

       A.       SETH BRUNNER

       12.      Seth Brunner is an individual residing in the State of California.

       ANSWER: The allegations of Paragraph 12 are admitted on information and belief.

       13.    Brunner graduated from the Virginia Military Institute in 2005 with a Bachelor of
Science in Chemistry. He has worked in the fields of chemistry, material science, medical
devices, and materials engineering.

       ANSWER: Defendant lacks information sufficient to admit or deny the allegations of

Paragraph 13.

        14.    Brunner began working at Dyve on June 7, 2017. Brunner was hired to seek out
research grant opportunities for Dyve’s existing product lines. At the time of his hire, Brunner’s
salary was $30,000 annually, with an incentive-based bonus of 10% of any non-dilutive funding
awarded through successful grant applications.

       ANSWER: The allegations of Paragraph 14 are denied, except it is admitted that

Brunner’s salary was $30,000 annually when he began working at Dyve.




                                                  7
  Case 1:19-cv-01663-MN Document 6 Filed 10/30/19 Page 8 of 34 PageID #: 36




        15.     Working in the lab independently, Brunner began experimenting and creating new
formulas. Just months after starting, Brunner invented a novel formulation for the transdermal
administration of buffering agents that relate to a number of products offered by Dyve and its spin
off companies, including products for muscle recovery and gout and cancer treatments. As part of
this discovery, and through substantial work in the lab, Brunner invented new formulations for
buffering agents that far exceeded the efficacy of all of Dyve’s prior technology.

       ANSWER: The allegations of Paragraph 15 are denied.

       16.    Brunner never signed an employment agreement with Dyve, nor did he ever sign
an agreement transferring rights to any of his inventions. Brunner wished to sign such an
agreement once his compensation package had been adequately defined, but Dyve never
provided Brunner a coherent offer.

       ANSWER: The allegations of Paragraph 16 are denied.

       B. DYVE BIOSCIENCES, INC.

       17.      On information and belief, Dyve is a corporation organized and existing under the
laws of the State of Delaware, with a principle place of business at 2545 West Hillcrest Drive,
Suite 215, Thousand Oaks, CA 91320. On information and belief, Dyve was founded in 2014.

       ANSWER: The allegations of Paragraph 17 are admitted.

       18.   On information and belief, Dyve was first known as Intellectual Property
Associates LLC; Later, it became Ampersand Biopharmaceuticals LLC.

       ANSWER: The allegations of Paragraph 18 are admitted.

       19.     Dyve touts itself as having “created breakthrough platform technology that broadly
enables transdermal drug delivery.” Dyve describes the company as follows:




                                                8
  Case 1:19-cv-01663-MN Document 6 Filed 10/30/19 Page 9 of 34 PageID #: 37




DYVE WEBSITE, available at: https://dyvebio.com/company/.

       ANSWER: The allegations of Paragraph 19 purport to characterize the contents of

Dyve’s website, to which Dyve respectfully refers the Court for a complete statement of its

contents. To the extent that the allegations of Paragraph 19 are inconsistent with Dyve’s

website, they are denied.

                                JURISDICTION AND VENUE

        20.     This action arises under the Patent Laws of the United States of America, 35 U.S.C.
§ 1 et seq. and the Declaratory Judgment Act, 28 U.S.C. §§2201 and 2202. This Court has subject
matter jurisdiction over the action under 28 U.S.C. §1331 and §1338(a), based on Dyve’s denial
of Brunner’s ownership interest in the Brunner applications, which forms the existence of an actual
controversy between Brunner on the one hand, and Dyve on the other, for claims under the Patent
Laws. See infra.

       ANSWER: The allegations of Paragraph 20 constitute legal conclusions, to which no

response is required, but to the extent one is required, Dyve denies those allegations.

       21.      This Court has jurisdiction over Defendant Dyve because Dyve transacts and does
business in this District and is incorporated in this District.


                                                 9
  Case 1:19-cv-01663-MN Document 6 Filed 10/30/19 Page 10 of 34 PageID #: 38




       ANSWER: The allegations of Paragraph 21 constitute legal conclusions, to which no

response is required, but to the extent one is required, Dyve denies those allegations.

       22.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b)(1) and
1391(c)(2).

       ANSWER: The allegations of Paragraph 22 constitute legal conclusions, to which no

response is required, but to the extent one is required, Dyve denies those allegations. Dyve

further avers that venue in this District is improper under Plaintiff’s Employment Agreement,

dated June 8, 2017.

                                  FACTUAL ALLEGATIONS

        23.      In mid-2017, Brunner and Dyve entered into compensation discussions. Even
though he still had no formal agreement, Brunner began his work for Dyve. Prior to Brunner’s
inventive efforts, Dyve had been investigating formulas with relatively large amounts of lecithin
organogel. After reviewing Dyve’s formulas and products, Brunner felt that they would have
limited commercial appeal given the gritty, greasy feeling of the product.

       ANSWER: The allegations of the first three sentences of Paragraph 23 are denied, except

it is admitted that Brunner began working for Dyve in June 2017. Dyve lacks knowledge or

information sufficient to form a belief as to the allegations of the fourth sentence of Paragraph

23, and on that basis, denies those allegations.

        24.       In light of his conclusions that Dyve’s existing product would have limited
commercial impact, Brunner decided to experiment and create his own formulas. No one at Dyve
asked or told Brunner to research how to improve Dyve’s products; Brunner undertook the
research on his own volition because he wanted to make a product that worked and would have
wide commercial appeal. Through experiments and tests in the lab, Brunner discovered that he
could use lesser amounts of lecithin combined with a significant amount of buffering agent to
deliver the target drug with a much better sensory aspect (e.g., feel) to the patient. Brunner also
improved how Dyve’s formulas were processed, including by experimenting with and then
adopting new methods of processing that would make production commercially scalable.

       ANSWER: The allegations of Paragraph 24 are denied, except it is admitted that Brunner

conducted research at the direction of Dyve as part of the regular duties of his job.




                                                   10
  Case 1:19-cv-01663-MN Document 6 Filed 10/30/19 Page 11 of 34 PageID #: 39




      25.       Brunner expected that Dyve would reward him for any important contributions
he made to the company. Brunner worked long hours for minimal salary.

          ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to

Brunner’s supposed expectations as alleged in the first sentence of Paragraph 25 and on that

basis, denies those allegations. The allegations of the second sentence of Paragraph 25 are

denied.

       26.      Dyve recognized Brunner’s important contributions and said it would reward
him by increasing his salary and finalizing his compensation agreement with additional equity.

          ANSWER: The allegations of Paragraph 26 are denied, except it is admitted that in early

2018 Dyve agreed to consider and discuss a possible increase in compensation with Brunner,

including higher salary and additional equity option grants.

        27.       Between August and December 2017, Brunner continued to test formulations
related to transdermal drug delivery, among other areas, which were based on his inventions.
Brunner continued to press at least weekly for a finalized employment agreement with clarity
around strike price, cap table, and enterprise structure, among other things. Dyve continued to
promise all this information “soon,” once Dyve had converted to a C-corporation. However,
Dyve continued to delay providing any clarity on what equity Brunner would receive in
exchange for his inventions.

          ANSWER: The allegations of Paragraph 27 are denied, except it is admitted that Brunner

continued to work in research and development for Dyve during this time period.

        28.      On December 14, 2017, Brunner and others received an equity memo from CEO
Beal that provided even less equity than the initial compensation offer Beal promised Brunner
for grant writing in June of 2017. Brunner was surprised by this offer, especially in light of the
inventions he had made and the promises made by Dyve.

          ANSWER: The allegations of Paragraph 28 are denied.

       29.      After receiving the memo in December, Brunner sat down with Dorsey Kleger-
Heine, Dyve’s outside general counsel at the time, to discuss his role with the company. Brunner
informed Ms. Kleger-Heine that he still did not have an employment agreement in place and that
he would not sign anything until his compensation agreement was properly documented.




                                                11
  Case 1:19-cv-01663-MN Document 6 Filed 10/30/19 Page 12 of 34 PageID #: 40




       ANSWER: The allegations of Paragraph 29 are denied, except it is admitted that Brunner

met with Dorsey Kleger-Heine, Dyve’s outside general counsel, in late January 2018 to discuss

Brunner’s role with the company.

        30.     On February 14, Brunner then told Jeffrey Byers, General Manager of Topical
Edge, that he was frustrated with the incomplete paperwork and the fact that he still did not have
a written compensation agreement in place.

       ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to

the allegations of Paragraph 30 and on that basis, denies those allegations.

        31.      A day later, on February 15, Brunner and Beal had another conversation. Beal
took responsibility for failing to get Brunner’s compensation package finalized. On February 20,
2018, Brunner attended a meeting with Beal to again discuss a compensation agreement. Beal
promised to have a complete agreement prepared by the end of March. However, Beal did not
provide Brunner with an agreement by the end of March.

       ANSWER: The allegations of Paragraph 31 are denied, except it is admitted that the

parties were engaged in discussions regarding a possible compensation increase for Brunner, and

the parties had not agreed on new terms by the end of March 2018.

        32.      In the spring of 2018, Dyve hired Jim McGee to be its Chief Operating Officer.
McGee recognized that many employment and equity agreements, including Brunner’s, had not
been finalized. Since Beal never provided Brunner with the agreement promised by the end of
March, Brunner and McGee met in June to go over the compensation package Brunner and Beal
had discussed in February. As a new employee, McGee was not familiar with the history of
Brunner’s compensation negotiations nor the inventive accomplishments of Brunner.

       ANSWER: The allegations of Paragraph 32 are denied, except it is admitted that Dyve

hired McGee as Chief Operating Officer in Spring 2018 and the parties had not agreed on the

terms of a potential compensation increase for Brunner at that time.

        33.     On July 10, 2018, Beal and McGee spoke with Brunner about compensation
again. The CEO and COO presented Brunner with a table proposing vesting of a 2.867% equity
pool. Two days later, McGee emailed an employment offer, but the offer did not represent the
table that Brunner had been given on July 10. After more than five months, Dyve still had not
given Brunner an employment agreement that matched the tentative agreement he and Beal had
reached in February.




                                                12
 Case 1:19-cv-01663-MN Document 6 Filed 10/30/19 Page 13 of 34 PageID #: 41




       ANSWER: The allegations of Paragraph 33 are denied, except it is admitted that Beal

and McGee spoke with Brunner about compensation on July 10, 2018.

       34.      All told, Brunner had been asking Dyve to finalize his employment and
compensation agreement for more than a year. Dyve repeatedly promised it would finalize an
agreement, but either failed to provide any agreement or left out key conditions that Brunner had
been promised. Finally, Dyve agreed to hire an attorney for Brunner to assist Brunner’s
negotiations with the company, but limited that representation to eight hours.

       ANSWER: The allegations of Paragraph 34 are denied, except it is admitted that Dyve

hired an attorney of Brunner’s choosing to assist Brunner with the negotiation.

       35.       A week later, on July 31, 2018, all employees at Dyve received an email from
McGee about a change to their option agreement and incentive plans. McGee asked all
employees to re-sign their agreements. Brunner did not sign the agreement. Dyve’s new human
resources representative sent Brunner a reminder to sign the agreement. Brunner replied that he
could not sign the agreement until his compensation agreement was finalized.

       ANSWER: The allegations of the first three sentences of Paragraph 35 are admitted.

The allegations of the fourth sentence of Paragraph 35 are denied.

       36.       On August 30, 2018, Dyve delivered an ultimatum to Brunner through his
attorney that Brunner must sign his employment agreement.

       ANSWER: The allegations of Paragraph 36 are denied.

       37.      On September 10, 2018 at 5:53 p.m., Brunner’s attorney emailed Barlow a
proposed offer. Around 6:00 p.m., Brunner became aware that he was locked out of his Dyve
email account. Brunner’s attorney later received an email stating that Dyve had terminated
Brunner.

       ANSWER: The allegations of the first sentence of Paragraph 37 are denied. Dyve lacks

knowledge or information sufficient to form a belief as to the allegations of the remainder of

Paragraph 37, and on that basis, denies those allegations, except it is admitted that Dyve

terminated Brunner’s employment on September 10, 2018, via email from Dyve’s outside

counsel to counsel for Brunner.

      38.        Just a few days after firing Brunner, Dyve filed patent applications based on
Brunner’s inventions. Specifically, on September 14, 2018, Dyve filed the ’357 and ’358



                                                13
  Case 1:19-cv-01663-MN Document 6 Filed 10/30/19 Page 14 of 34 PageID #: 42




applications. A day later Dyve filed the ‘397 application. In each, Dyve falsely told the PTO
that Dyve was the sole owner of the Brunner applications and that Brunner had assigned to Dyve
his rights to his inventions. Dyve continues to prosecute the Brunner applications without input
or cooperation from Brunner.

       ANSWER: The allegations of the first three sentences of Paragraph 38 are denied except

it is admitted that Dyve filed the ’357, ’358, and ’397 patent applications in September 2018.

The allegations of the fourth sentence of Paragraph 38 purport to characterize the contents of the

’397 application, the ’357 application, and the ’358 application, to which Dyve respectfully

refers the Court for a complete statement of their contents. To the extent that the allegations of

the fourth sentence of Paragraph 38 are inconsistent with the’397 application, the ’357

application, and the ’358 application, they are denied. Dyve denies that any statements in the

applications are false. The allegations of the fifth sentence of Paragraph 38 are admitted.

         39.    Approximately one week before his firing, Brunner sent several samples based on
his inventions to a company spun off from Dyve called Amp Human Performance (“Amp”). On
information and belief, at that time the products sold by Amp were based on Dyve’s previous
technology. Consequently, these products exhibit the greasy, unpleasant feel that Brunner’s
inventions helped solve. On August 12, 2019, Amp tweeted that it would soon be selling a “new
and improved formula” that, on information and belief, is based on Brunner’s inventions. Soon
after, Amp launched an advertising campaign explicitly showing the differences between the
previous product based on Dyve’s earlier formulas, and the product that, on information and
belief, is based on Brunner’s inventions:




                                                14
  Case 1:19-cv-01663-MN Document 6 Filed 10/30/19 Page 15 of 34 PageID #: 43




KICKSTARTER WEBSITE, AMP HUMAN PERFORMANCE WEBPAGE, available at:

https://www.kickstarter.com/projects/amp-human/pr-lotion-a-performance-and-recovery-sports-

lotion.

          ANSWER: The allegations of the first three sentences of Paragraph 39 are denied. The

remainder of Paragraph 39 purports to characterize the contents of an AMP tweet and a

Kickstarter webpage, to which Dyve respectfully refers the Court for a complete statement of

their contents. To the extent that the allegations of Paragraph 39 are inconsistent with the AMP

tweet and referenced Kickstarter webpage, they are denied.

       40.       Brunner, as an inventor, owns his inventions. He never assigned those
inventions to Dyve. By improperly asserting ownership over all of Brunner’s inventions to
Brunner, to third-party companies, and to the Patent Office, Dyve is depriving Brunner of his


                                                15
  Case 1:19-cv-01663-MN Document 6 Filed 10/30/19 Page 16 of 34 PageID #: 44




ownership rights to his inventions. Dyve is also precluding Brunner from seeking compensation
from other companies in exchange for licenses to Brunner’s inventions. Finally, Dyve is
preventing Brunner from taking over, or in the alternative participating in, the prosecution of the
Brunner applications in front of the PTO. Consequently, a dispute exists between Brunner and
Dyve as to the ownership of the Brunner applications.

       ANSWER: The allegations of Paragraph 40 are denied.

                                      COUNT I
  (Declaratory Judgment of Patent Application Ownership of the Brunner Applications)

       41.      Brunner realleges and incorporates by reference the allegations set forth in
paragraphs 1-40.

       ANSWER: Defendant incorporates each response as set forth above in Paragraphs 1-40.

        42.       Based on the foregoing, Brunner is the sole owner of the Brunner applications,
as well as the technology and inventions underlying those applications and disclosed therein.

       ANSWER: The allegations of Paragraph 42 are denied.

       43.       Based on the foregoing, Brunner may exclude others from practicing any
inventions from claims that issue from the Brunner applications. Brunner also may license any
inventions disclosed and/or claimed in the Brunner applications (and any patents that may issue
from the Brunner applications).

       ANSWER: The allegations of Paragraph 43 are denied.

        44.       Based on the foregoing, Dyve’s actions have clouded and continue to cloud
Brunner’s ownership rights and title to the Brunner applications and inventions disclosed therein.
Dyve intends to continue its unlawful activity, and Brunner continues to and will continue to
suffer irreparable harm—for which there is no adequate remedy at law—from Dyve’s unlawful
activity unless this Court declares and confirms Brunner’s rights concerning the Brunner
applications and inventions disclosed therein, and enjoins Dyve from asserting ownership of the
Brunner applications. Absent a declaration from this Court, Dyve will continue to take actions
inconsistent with Brunner’s ownership in the Brunner applications, and Brunner will continue to
be damaged by Dyve’s actions.

       ANSWER: The allegations of Paragraph 44 are denied.

                                      COUNT II
          (Declaratory Judgment of Co-Ownership Of The Brunner Applications)

       45.      Brunner realleges and incorporates by reference the allegations set forth in
paragraphs 1-40.




                                                16
 Case 1:19-cv-01663-MN Document 6 Filed 10/30/19 Page 17 of 34 PageID #: 45




       ANSWER: Defendant incorporates each response set forth above in paragraphs 1-40.

       46.      Based on the foregoing, and in the alternative, Brunner is at minimum a co-
owner of the Brunner applications, as well as the technology and inventions underlying those
applications and disclosed therein. Dyve, at most, is a co-owner of the Brunner applications.

       ANSWER: The allegations of Paragraph 46 are denied.

       47.      Based on the foregoing, Brunner is authorized to license any inventions
disclosed and/or claimed in the Brunner applications (and any patents that may eventually issue
from the Brunner applications).

       ANSWER: The allegations of Paragraph 47 are denied.

        48.       Based on the foregoing, Dyve’s actions have clouded and continue to cloud
Brunner’s ownership rights and title to the Brunner applications and inventions disclosed therein.
Dyve intends to continue its unlawful activity, and Brunner continues to and will continue to
suffer irreparable harm—for which there is no adequate remedy at law—from Dyve’s unlawful
activity unless this Court declares and confirms Brunner’s rights concerning the Brunner
applications and inventions disclosed therein, and enjoins Dyve from indicating that it is the sole
owner of the Brunner applications. Absent a declaration from this Court, Dyve will continue to
take actions inconsistent with Brunner’s ownership in the Brunner applications, and Brunner will
continue to be damaged by Dyve’s actions.

       ANSWER: The allegations of Paragraph 48 are denied.

                                    PRAYER FOR RELIEF

       Plaintiff’s Prayer for Relief contains no factual assertions that require a response. To the

extent a response may be deemed necessary, Dyve denies that Plaintiff is entitled to any relief

whatsoever, including any relief requested in any subparagraph of his Prayer for Relief.

                                           DEFENSES

       Defendant asserts the following defenses with respect to the causes of action alleged in

the Complaint, without assuming the burden of proof or persuasion where such burden rests on

the Plaintiff. Defendant reserves the right to amend or to supplement its defenses as discovery

progresses.




                                                17
  Case 1:19-cv-01663-MN Document 6 Filed 10/30/19 Page 18 of 34 PageID #: 46




                                         FIRST DEFENSE

        The Complaint, in whole or in part, fails to state a claim against Defendant upon which

relief may be granted.

                                       SECOND DEFENSE

        Plaintiff’s claims are barred, in whole or in part, by the equitable doctrines of waiver

and/or acquiescence.

                                        THIRD DEFENSE

        Plaintiff’s claims are barred, in whole or in part, by the doctrine of unclean hands and/or

the doctrine of in pari delicto.

                                       FOURTH DEFENSE

        Plaintiff’s claims are barred, in whole or in part, by the terms of the Non-Disclosure

Agreement, the Employment Agreement, and the Employee Proprietary Information and

Invention Agreement entered by the parties.

                                         FIFTH DEFENSE

        Plaintiff’s claims are barred, in whole or in part, by the hired to invent doctrine.

                                          *       *       *

        WHEREFORE, Defendant Dyve Biosciences, Inc. respectfully requests that this Court

enter judgment for it and against Plaintiff, that Plaintiff be denied any and all relief, and that the

Court require Plaintiff to reimburse Dyve for its costs and expenses to defend his suit, and grant it

such other and further relief as may be just and appropriate.




                                                  18
 Case 1:19-cv-01663-MN Document 6 Filed 10/30/19 Page 19 of 34 PageID #: 47




                                      COUNTERCLAIMS

       Defendant and Counterclaim Plaintiff Dyve Biosciences, Inc. (“Dyve” or the

“Company”), by and through its undersigned attorneys, states as follows for its counterclaims

against Plaintiff and Counterclaim Defendant Seth Brunner.

                                 NATURE OF THE ACTION

       1.      Dyve brings these Counterclaims against Seth Brunner for (1) breach of contract

based upon Counterclaim Defendant Brunner’s violation of the assignment, forum, and

confidentiality provisions in an employment agreement between Dyve and Brunner, dated June

8, 2017 (the “Employment Agreement”), attached hereto as Exhibit A, and (2) a declaratory

judgment that Brunner has no rights to or interest in Dyve’s intellectual property.

       2.      Dyve is an innovative and inventive company that uses breakthrough technology

to create more effective topical pharmaceuticals for a broad spectrum of patient populations.

       3.      Dyve hired Brunner in June 2017 to serve as Dyve’s Director of Research and to

invent on behalf of Dyve. Before beginning work for Dyve, Brunner signed both a non-

disclosure agreement (“NDA”) and the Employment Agreement, which governed the terms of

Brunner’s employment with Dyve.

       4.      The Employment Agreement included a provision assigning all intellectual

property Brunner conceived, developed or acquired in the course of his employment with Dyve

(the “Assignment Provision”), a provision prohibiting Brunner from disclosing confidential

Company information to others outside the Company (the “Confidentiality Provision”), and a

provision providing that any disputes regarding the Employment Agreement or related matters

would be governed by California law and be brought in a California Federal or state court (the

“Forum Selection Clause”).




                                                19
  Case 1:19-cv-01663-MN Document 6 Filed 10/30/19 Page 20 of 34 PageID #: 48




       5.      In addition, all intellectual property Brunner conceived, developed or acquired in

the course of his employment with Dyve was assigned to Dyve pursuant to Federal and state

common law.

       6.      Due to a failure to come to terms on increased compensation and several instances

of inappropriate work place behavior by Brunner, Dyve terminated Brunner’s employment on

September 10, 2018.

       7.      Brunner has now filed suit seeking ownership rights in three of Dyve’s patent

applications. By doing so, Brunner has breached the Assignment Provision, the Forum Selection

Clause, and the Confidentiality Clause of the Employment Agreement.

                                         THE PARTIES

       8.      Seth Brunner is an individual residing in the State of California.

       9.      Dyve Biosciences, Inc., f/k/a Ampersand Pharmaceuticals, Inc., f/k/a Intellectual

Property Associates LLC, is a corporation organized and existing under the laws of the State of

Delaware, with its principal place of business at 2545 West Hillcrest Drive, Suite 215, Thousand

Oaks, CA 91320.

       10.     Dyve invents products combining existing drugs with transdermal drug delivery

methods to provide better efficacy and lower incidence of adverse events to the patient. Dyve

has a robust patent portfolio with proven efficacy across several indications, including, but not

limited to, gout and melasma. Dyve has significantly advanced clinical programs in gout and

melasma with its technology. Dyve’s breakthrough technology will improve topical drug

delivery significantly for a variety of patient populations, including people who suffer from gout,

melasma, and those who have trouble tolerating drug delivery through pills or needles.




                                                20
  Case 1:19-cv-01663-MN Document 6 Filed 10/30/19 Page 21 of 34 PageID #: 49




                                  JURISDICTION AND VENUE

       11.     This Court has subject matter jurisdiction over the claims asserted in this

Counterclaim pursuant to 28 U.S.C. § 1331, 28 U.S.C. § 1338, and 28 U.S.C. § 1367.

       12.     This Court has jurisdiction over Counterclaim Defendant Seth Brunner because he

has consented to jurisdiction by asserting claims in this Court related to his employment and

Dyve’s patent applications.

       13.     Venue exists for Dyve’s counterclaims in this judicial district because they arise

out of the transaction or occurrence that is the subject matter of Brunner’s claim. Venue is

improper, however, under the Employment Agreement.

                                  FACTUAL ALLEGATIONS

       A.      Dyve Biosciences, Inc. Hires Brunner

       14.     Dyve hired Brunner in June 2017, on the recommendation of Elias Kfoury.

       15.     Kfoury had been a Special Operations Medic with the United States Navy prior to

his business career.

       16.     In early 2017, Dyve was in negotiations with Kfoury to join Dyve and was

eventually hired as the General Manager of the Tactical division. The Tactical division was

created to develop and provide allied armed forces and law enforcement with novel human

performance and pharmaceutical products and to leverage these technologies into the broader

Dyve R&D program. Dyve was interested in pursuing potential grant and procurement

opportunities with the Department of Defense (“DOD”), and specifically marketing products to

U.S. Special Operations Forces.

       17.     In the course of discussions with Dyve, Kfoury petitioned Dyve to hire Brunner.

Kfoury believed that Brunner could be valuable to Dyve’s product development, due to his




                                                21
  Case 1:19-cv-01663-MN Document 6 Filed 10/30/19 Page 22 of 34 PageID #: 50




experience as a formulation chemist. At the time, however, Dyve could not accommodate a

second salary for Brunner. Kfoury offered to split his prospective salary in order to get Brunner

hired. Dyve agreed to this arrangement, and began negotiating employment agreements with

Kfoury and Brunner in or around May 2017.

       18.     Dyve hired Brunner based upon Kfoury’s representation that Brunner was a

formulation chemist who could assist Dyve by reviewing existing inventions and helping to

develop new ones. Thus, Brunner’s primary job duty when he joined Dyve was to work as a

formulation chemist and invent new products and technology for Dyve.

       19.     Before starting employment, both Dyve and Brunner insisted that the parties first

agree on a non-disclosure agreement. Dyve and Brunner also agreed that it was important to

have Brunner’s employment agreement finalized and signed before he began work for Dyve.

       20.     In a May 7, 2017 email to Ryan Beal, Dyve’s Chief Executive Officer, Brunner

stated, “Few things I really want to get accomplished this week . . .. I. Sign any

NDAs/Employment agreements necessary.” Brunner signed the Non-Disclosure Agreement (the

“NDA”), attached hereto as Exhibit B on May 10, 2017.

       21.     Paragraph 3 of the NDA provides, “Recipient hereby assigns to the company any

results and work product resulting from the work and interactions with the company, including

without limitation any business or technical innovations, original works of authorship,

developments, concepts or inventions created for the company and hereby assigning to the

company, any proprietary or intellectual property rights therein. Recipient understands these

rights are the property of and owned by the company. Recipient further understands that when

applicable, such services shall be works for hire and Recipient hereby assigns these to the

company to the extent necessary to give effect to the company’s ownership thereof. Recipient




                                                22
  Case 1:19-cv-01663-MN Document 6 Filed 10/30/19 Page 23 of 34 PageID #: 51




understands that Recipient will not retain any rights to any product of service of, or any

intellectual property rights derived or produced by, the company from or through the work and

interactions with the company.”

       22.     During the next two months, Dyve and Brunner negotiated the details of

Brunner’s employment agreement. Kfoury played a significant role in these negotiations, often

communicating directly with Ryan Beal, Dyve’s CEO, on Brunner’s behalf.

       23.     On June 7, 2017, Beal emailed Brunner a finalized copy of the Employment

Agreement.

       24.     On June 8, 2017, Brunner met with Beal at the Company’s Thousand Oaks office.

At that meeting, Brunner handed Beal his signed Employment Agreement.

       25.     That same day, Kfoury emailed Jeffrey Byers, AmpHP’s Chief Executive Officer,

Erica Good, AmpHP’s Chief Operating Officer, Beal, and Brunner stating, “Seth and I have

gotten the EAs [Employment Agreements] behind us and are moving forward with our

roadmap.”

       B.      Terms of Brunner’s Employment Agreement

       26.     Brunner’s and Kfoury’s employment agreements with Dyve were nearly identical.

The only material difference in the agreements was that Brunner had the title “Director of

Research, Tactical” while Kfoury had the title, “General Manager, Tactical.”

       27.     Paragraph 9 of Brunner’s Employment Agreement contains an assignment

provision, which states, “Any and all information, data, inventions, discoveries, materials,

notebooks and other work product which THE EMPLOYEE conceives, develops or acquires

during his employment with THE COMPANY, which directly or indirectly relates to work

performed for THE COMPANY, shall be the sole and exclusive property of THE COMPANY.”




                                                23
  Case 1:19-cv-01663-MN Document 6 Filed 10/30/19 Page 24 of 34 PageID #: 52




       28.     Brunner never communicated a reluctance to agree to an assignment provision

generally or the specific assignment provision in the Employment Agreement.

       29.     The Employment Agreement contained a confidentiality provision in paragraph 7,

which states, “The Employee shall not, for any reason whatsoever, during or after the

termination of his employment with THE COMPANY, use, disclose or allow access to, for his

benefit or for that of another the Confidential Information or the Confidential Communications

(or any part thereof) to any person, firm, corporation, association or other entity for any reason or

for any purpose whatsoever.”

       30.     The Confidentiality Provision also provides that upon the termination of

employment, “THE EMPLOYEE shall return to THE COMPANY any of the Confidential

Information, Confidential Communications, charts, company literature, reports, employer credit

cards or other proprietary materials of THE COMPANY then in THE EMPLOYEE’s

possession.”

       31.     Paragraph 7 of the Employment Agreement defines “Confidential Information” to

include “the intellectual property, marketing plans and business strategy, the names and

addresses of THE COMPANY’s customers, the names and addresses of THE COMPANY’s

supplier, trade secrets and any other confidential and proprietary information concerning the

business or affairs of THE COMPANY.”

       32.     Paragraph 7 of the Employment Agreement defines “Confidential

Communications” to mean “any communications, whether written, oral or otherwise, that THE

COMPANY or any of THE COMPANY’s employees has with THE COMPANY’s existing or

prospective customers and clients.”




                                                 24
  Case 1:19-cv-01663-MN Document 6 Filed 10/30/19 Page 25 of 34 PageID #: 53




        33.     Paragraph 19 of the Employment Agreement includes a forum selection clause,

which states, “Any actions concerning enforcement of this Agreement or in any way relating to

the subject to the subject matter of this Agreement shall be litigated only in California state or

federal courts of proper jurisdiction and venue.”

        34.     Paragraph 18 of the Employment Agreement provides that in the event of breach

by the employee, Dyve is entitled “to obtain damages for any breach of [the] Agreement,” “to

enjoin THE EMPLOYEE from engaging in such activity,” or to pursue any other remedy that

Dyve may elect to invoke.

        35.     On January 10, 2018, Barbara Prusinki, Dyve’s Special Project Manager, held a

meeting of Dyve’s employees to review the new company handbook and the revised Employee

Proprietary Information and Inventions Agreement, attached hereto as Exhibit C. At the

conclusion of this meeting, Prusinki collected the signature pages of each and every employee,

including Brunner.

        36.     By signing and returning the signature page, Brunner agreed to the following

terms: “I [employee] hereby assign, and agree to assign, to the Company, without additional

compensation, my entire right, title and interest in and to (a) all Creations, and (b) all benefits,

privileges, causes of action and remedies relating to the Creations, whether before or hereafter

accrued. . .. The term Creations includes, but is not limited to, . . . inventions, [], ideas,

processes, technology, formulas, . . . discoveries, modifications and improvements . . . that relate

in any manner to the actual or demonstrably anticipated business or research and development of

the Company or its affiliates, and that are made, conceived or developed by me (either alone or

jointly with others), or result from or are suggested by any work performed by me (either alone

or jointly with others) for or on behalf of the Company or its affiliates, (i) during the period of




                                                   25
  Case 1:19-cv-01663-MN Document 6 Filed 10/30/19 Page 26 of 34 PageID #: 54




my employment with the Company, whether or not made, conceived or developed during regular

business hours or (ii) after termination of my employment if based on Proprietary Information. I

agree that all such Creations are the sole property of the Company or any other entity designated

by it.”

          C.    Brunner’s Work at Dyve

          37.   Brunner’s primary job when he joined Dyve was to work as a formulation chemist

and to invent new technology and products for Dyve.

          38.   Brunner’s own statements show that he understood that his primary job

responsibility was to invent. In or around June 2018, the Company engaged R&D Incentives

Group (“RDIG”) to consult with the Company regarding R&D issues, including identifying

individuals in the Company who worked on Research and Development for potential R&D tax

credits. On information and belief, Brunner was the primary person to whom RDIG spoke in

preparing a Research and Development Survey for Dyve (known as Intellectual Property

Associates at the time).

          39.   The survey shows the percentages of time that Dyve employees dedicated to

research and development. Brunner provided information to RDIG for the survey that confirmed

that 100% of his work was dedicated to research and development. Additionally, in a recorded

interview conducted by RDIG related to his work at Dyve, Brunner stated that from the time he

began working at Dyve, he spent all his time inventing, with 80% spent in the lab formulating

and making improvements to Dyve’s technology and 20% spent on meetings and background

research relating to those inventions.




                                               26
  Case 1:19-cv-01663-MN Document 6 Filed 10/30/19 Page 27 of 34 PageID #: 55




       40.     In or around February 2018, due to his perceived contributions to Dyve, Brunner

became more vocal about his desire for increased compensation, including equity in the

Company.

       41.     Dyve was willing to consider increasing Brunner’s salary and equity option

grants, provided the parties could agree on the level of Brunner’s increased compensation and

corresponding equity grants. Dyve and Brunner began to discuss salary levels, bonus structures,

and additional option grants.

       42.     Brunner also worked with Dyve to develop a job description for his position.

       43.     In an email sent on March 23, 2018 to Dorsey Kleger-Heine, outside counsel to

the Company, Karen Ephraim, a project manager from Ms. Kleger-Heine’s office, and Jim

McGee, Dyve’s Chief Operating Officer, Brunner explained his use of “invention disclosures” in

his draft job description, stating “invention disclosures are basically a disclosure to Ryan [Beal]

and/or our patent counsel of any novel findings during our course of formulation and research

that fall outside our [sic] included in our current IP portfolio. Its [sic] meant to give the R&D

team some credit, but is [sic] also protects the interest of the company so that no one sits on ideas

for personal gain in the future.”

       44.     The job description Brunner approved lists the following tasks among his

responsibilities and duties: “[d]rive and direct the scientific research and development activities

including discovery, evaluation, development, licensing of new products through the

management of product or project teams,” “[i]nstigate, lead and develop patent portfolio efforts

around transdermal delivery bringing rigor, clarity and focus on high value IP assets;” “[d]eliver

value across the whole life cycle of patent portfolio development, from the inception of

innovation through to monetization;” “[f]oster an innovative culture that constantly delivers new




                                                 27
  Case 1:19-cv-01663-MN Document 6 Filed 10/30/19 Page 28 of 34 PageID #: 56




intellectual property;” “[e]nsure that . . . novel findings discovered during the course of research

are disclosed to the [CEO] and/or the Company’s patent counsel.”

       45.     Additionally, the job description lists the following under required experience:

“[s]uccessful track record of new product development and launch;” “[e]xperience generating

and disclosing intellectual property;” and a “[m]inimum of ten years of experience in product

development within a physical science, biotechnology, or pharmaceutical setting.”

       46.     To negotiate his new compensation package, in and around August of 2018, Dyve

hired and paid for an attorney of Brunner’s choice, to aid him in the discussions regarding the

new compensation terms. The Company provided an attorney for Brunner in order to

demonstrate its good faith in negotiating with Brunner and in the hope that the attorney would

bring a voice of reason to Brunner’s side of the negotiation.

       47.     On August 4, 2018, after an extended period of back-and-forth over the terms of

Brunner’s increased compensation, Beal emailed Brunner and his counsel Dyve’s best and final

offer. It provided that Brunner would receive a new base salary of $120,000 annually and the

possibility of a bonus up to 30% of the base salary. It also memorialized four different stock

option grants to Brunner. The first two smaller grants reflected the grants included in Brunner’s

Employment Agreement. (“Initial Grant A” and “Initial Grant B”). The third grant was larger

and would fully vest upon Brunner’s signing of the new agreement (“2017 Burn Incentive”).

The fourth grant involved larger grants that would be awarded if Brunner achieved various

milestones. (“Role-Specific Performance Based Equity Grants”).

       48.     Despite Dyve’s best efforts to come to a reasonable agreement, Brunner did not

accept the August 4 offer.




                                                 28
  Case 1:19-cv-01663-MN Document 6 Filed 10/30/19 Page 29 of 34 PageID #: 57




       D.       Brunner’s Employment is Terminated

       49.      As Brunner and Dyve discussed new compensation terms but failed to reach

agreement, Brunner’s workplace behavior became increasingly unsatisfactory, and at times,

unacceptable.

       50.      For example, on information and belief, Brunner threatened to take Dyve’s

proprietary and confidential technology and information to either start a new company or to work

for an existing competitor.

       51.      On information and belief, in or around August 2018, Brunner stole his personnel

file from Dyve, which included the only copy of his signed NDA, his signed Employment

Agreement and the signed revised Employee Proprietary Information and Invention Agreement.

       52.      Prusinki was responsible for maintaining Dyve’s personnel files and collecting

standard company documents that have to be signed by all employees.

       53.      In or around August 2018, Prusinki noticed that Brunner’s employment file was

no longer in the file cabinet. The entirety of his file was missing, along with the manila file

folder in which Brunner’s documents were kept.

       54.      When cleaning out Brunner’s desk after his termination, Prusinki discovered a

personnel document of another employee, Philippe Burnham. On information and belief,

Brunner removed the other personnel document of Mr. Burnham because it was either located

next to Brunner’s employee file due to alphabetical order or misfiled in it. Brunner had no

legitimate reason to have possession of this personnel document.

       55.      In or around late August or early September 2018, Beal was made aware of

Brunner’s inappropriate workplace behavior, including the removal of his personnel file.




                                                 29
  Case 1:19-cv-01663-MN Document 6 Filed 10/30/19 Page 30 of 34 PageID #: 58




        56.      Dyve then terminated Brunner’s employment on September 10, 2018, via email

from Dyve’s outside counsel to counsel for Brunner.

        57.     On information and belief, Brunner retains possession of internal emails and other

confidential documents wrongfully taken from Dyve when he left the Company. His retention of

these documents is in violation of the NDA and the Confidentiality Provision of the Employment

Agreement.

        E.      Dyve’s Patent Applications

        58.     In September 2018, Dyve filed U.S. Patent Applications 16/132,397, 16/132,357,

16/132,358. Each application lists Brunner as one of multiple inventors. The ‘397 patent

application lists 8 inventors, the ‘397 patent application lists 9 inventors and the ’358 patent

application lists 6.

        59.     The patent applications are still pending before the Patent and Trademark Office.

        60.     Brunner has no ownership rights to the ’397, ’357, and ’358 patent applications

pursuant to the Assignment Provision of his Employment Agreement, the NDA, and the

Employee Proprietary Information and Invention Agreement.

        61.     In addition, under state and Federal common law, Brunner assigned to Dyve all

intellectual property he conceived, developed or acquired in the course of his employment with

Dyve.

        62.     Dyve hired Brunner to invent. Both parties understood that any patent filings

based on research and product development in the course of employment at Dyve would be

assigned to Dyve, which would prosecute all patent applications.

        63.     On September 5, 2019, Brunner filed this suit in the United States District Court

for the District of Delaware asserting ownership rights in the patent applications, in breach of the




                                                 30
  Case 1:19-cv-01663-MN Document 6 Filed 10/30/19 Page 31 of 34 PageID #: 59




Assignment Provision, the Forum Selection Clause and the Confidentiality Provision in the

Employment Agreement.

                                         COUNT I
                                   (BREACH OF CONTRACT)

       64.     Dyve Biosciences, Inc. restates the allegations made in paragraphs 1-63.

       65.     The Employment Agreement is a valid, enforceable contract.

       66.     Dyve has fully performed all its obligations under the Employment Agreement.

       67.     Pursuant to Paragraph 7 of the Employment Agreement, Brunner agreed not to

disclose confidential or proprietary information regarding intellectual property, business affairs or

confidential communications to any outside person, corporation, or other entity, and to return all

confidential information and communications to Dyve.

       68.     By maintaining possession of both confidential information and communications

from Dyve, Brunner has breached Paragraph 7 of the Employment Agreement.

       69.     Pursuant to Paragraph 9 of the Employment Agreement, Brunner assigned any

invention or patent rights to Dyve Biosciences, Inc.

       70.     By claiming ownership rights in the ’387, ’357 and ’358 patent applications,

Brunner has breached Paragraph 9 of the Employment Agreement.

       71.     Pursuant to Paragraph 19 of the Employment Agreement, any action concerning

enforcement of the Agreement or in any way relating to the subject matter of the agreement is

required to be litigated in a California state or Federal court.

       72.     By filing the present action in the United States District Court for the District of

Delaware, Brunner has breached Paragraph 19 of the Employment Agreement.




                                                  31
  Case 1:19-cv-01663-MN Document 6 Filed 10/30/19 Page 32 of 34 PageID #: 60




        73.     Dyve has been damaged by the aforementioned breaches in an amount to be

proved at trial. Such damages include, inter alia, Dyve’s attorneys’ fees and costs in litigating

this action in this Court.

                                          COUNT II
                                  (DECLARATORY JUDGMENT)

        74.     Dyve Biosciences, Inc. restates the allegations made in paragraphs 1-63.

        75.     Pursuant to Paragraph 9 of the Employment Agreement, Paragraph 3 of the NDA

and the Employee Proprietary Information and Invention Agreement, Brunner assigned to Dyve

all intellectual property Brunner conceived, developed or acquired in the course of his

employment with Dyve.

        76.     In addition, Federal and state common law provide that if an employee is hired to

invent, then all intellectual property the employee conceived, developed or acquired in the course

of his employment is automatically assigned to the employer.

        77.     Brunner was hired by Dyve to invent.

        78.     Brunner assigned all intellectual property to Dyve that he conceived, developed or

acquired in the course of his employment with Dyve.

        79.     Pursuant to 28 U.S.C. § 2201, there is an actual, substantial, continuing and

justiciable controversy between the parties regarding ownership rights in the ’387, ’357 and ’358

patent applications.

        80.     Dyve requests a declaratory judgment that Brunner has no rights to or interest in

Dyve’s intellectual property, including, inter alia, the ’387, ’357 and ’358 patent applications and

any continuations, continuations-in-part, reissue, re-examination, term restoration and divisional

applications and patents issuing therefrom or that claim priority back to any such patent

applications or issued patents.



                                                32
  Case 1:19-cv-01663-MN Document 6 Filed 10/30/19 Page 33 of 34 PageID #: 61




                                   JURY TRIAL DEMANDED

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Dyve Biosciences, Inc.

requests a trial by jury of any issues so triable by right.

                                      PRAYER FOR RELIEF

        WHEREFORE, Counterclaim Plaintiff Dyve Biosciences, Inc. respectfully asks the Court

to:

        A.      Declare that Dyve Biosciences, Inc. is the owner of each of the disputed patent

                applications and the technology and inventions underlying and disclosed therein;

        B.      Declare that Counterclaim-Defendant Brunner is estopped from asserting any

                claim inconsistent with Dyve’s ownership of the disputed applications, and the

                technology and inventions underlying and disclosed therein;

        C.      Declare that Counterclaim Defendant Brunner breached his employment

                agreement with Dyve;

        D.      Award Dyve damages sufficient to compensate it for Brunner's breaches of his

                employment agreement, including all attorney fees and costs incurred in this suit,

                together with pre- and post-judgment interest;

        E.      Issue a permanent injunction enjoining Counterclaim-Defendant Brunner from

                further actions inconsistent with Dyve’s ownership and rights to the disputed

                applications and any resulting technologies, and from further actions inconsistent

                with his obligations under the Employment Agreement;

        F.      Award Dyve such other and further relief as this Court may deem just and proper.




                                                   33
Case 1:19-cv-01663-MN Document 6 Filed 10/30/19 Page 34 of 34 PageID #: 62




                                     POTTER ANDERSON & CORROON LLP

                                     By: /s/ Matthew E. Fischer
                                         Matthew E. Fischer (#3092)
                                         Jonathan A. Choa (#5319)
                                         David A. Seal (#5992)
                                         P.O. Box 951
                                         Wilmington, DE 19899
                                         (302) 984-6000
                                         mfischer@potteranderson.com
                                         jchoa@potteranderson.com
                                         dseal@potteranderson.com

                                     Attorneys for Defendant-Counterclaimant
Dated: October 30, 2019
6459487
                                     Dyve Biosciences, Inc.




                                    34
